
	
		I
		111th CONGRESS
		2d Session
		H. R. 4433
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make the antitrust laws applicable to a political
		  committee under the Federal Election Campaign Act of 1971 which is established
		  and administered by a separate segregated fund of a corporation pursuant to
		  section 316(b)(2)(C) of such Act.
	
	
		1.Application of antitrust laws
			 to corporate PACsThe
			 antitrust laws shall apply to a political committee under the Federal Election
			 Campaign Act of 1971 which is established and administered by a separate
			 segregated fund of a corporation pursuant to section 316(b)(2)(C) of such Act,
			 and in accordance with such laws, a political committee for multiple legal
			 entities in the same business shall be prohibited.
		2.DefinitionFor purposes of this Act, the term
			 antitrust laws has the meaning given such term in the 1st
			 section of the Clayton Act, except that such term includes section 5 of the
			 Federal Trade Commission Act to the extent that such section 5 applies to
			 unfair methods of competition.
		
